DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on November 9, 2022, and any subsequent filings.
Claims 1-3 and 5-7 stand rejected. Claims 1-3 and 5-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Objections
Claims 1 and 5 have been amended and the rejections withdrawn.
Claim Rejections - 35 USC § 112
Rejections of Claims 1-3 and 5-7 Under 35 USC § 112(a)
Claims 1 and 5 have been amended and the rejections withdrawn.
Rejections of Claims 1-3 and 5-7 Under 35 USC § 112(b)
Applicants' arguments filed November 9, 2022 have been fully considered but they are not persuasive.
As to Applicants' arguments1 that JIS K3802:L2015 defines the term "effective pressure" as seen in a translation (Remarks, Page 7/Paragraph 2 ("Pg/Pr")), the entry in row 1108 that contains the term "effective pressure" cannot be evaluate without a full translation. As previously noted, Oi, U.S. Publication 2014/0346111 (Pr4); Tatsuhara, U.S. Publication No. 2017/0296975 (Pr63); and, Tada, U.S. Publication No. 2011/0094963 (Pr88) all indicate JIK K3802:L2015 is directed towards a fouling index not effective pressure. Further, as to Applicants' argument that permeation flux is calculated using effective pressure as described in the specification (Remarks, Pg7/Pr4-Pg8/Pr1), paragraph 57 of the specification relied upon by Applicants appears to contradict paragraph 96 because paragraph 57 calculates values based on measurements while paragraph 96 relies upon manufacture specifications.
Claim Rejections - 35 USC § 103
Claims 1-3 and 5-7
Applicants' arguments filed November 9, 2022 have been fully considered but they are not persuasive.
As to Applicants' arguments regarding the combination of the declaration and specification evidencing non-obviousness based upon values shown in the specification (Remarks, Pg10/Pr1-Pg12/Pr4), these arguments do not indicate that the declarant reviewed the claims, which method the declarant used to calculate "effective pressure" as two methods are disclosed in the specification (Spec., Pr57,96), and, with respect to the graph included in the declaration, where concentration has been measured, the permeate or the retentate, whether the measurement came from the first or second reverse osmosis membrane.
As to Applicants' arguments that McGovern teaches away from the second membrane having a lower flux than the first membrane (Remarks, Pg11/Pr5-Pg13/Pr1), "'the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….' In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)," MPEP 2141.02(VI); see also MPEP 2143.01 ("The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention.") (cite omitted).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms Hydranautics®, Dow®, Kurita®, and Toray® which are trade names or a marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1 and 5 each recite a permeation flux at an "effective pressure" and that "the effective pressure is determined in accordance with JIS K3802: 2015."  Applicants have not submitted a complete translation of JIS K3802: 2015 thereby rendering the determination of "effective pressure" indefinite as noted above.  Further, JIS K 3802 is a standard related to a fouling index not effective pressure as evidence by: Oi, U.S. Publication 2014/0346111 (Pr4); Tatsuhara, U.S. Publication No. 2017/0296975 (Pr63); and, Tada, U.S. Publication No. 2011/0094963 (Pr88).  For purposes of examination, the limitation will be interpreted as requiring a flux across the membrane.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern, et al., U.S. Publication No. 2016/0136577 ("McGovern").
Applicants' claims are directed towards a device and a method.
Regarding Claims 1 and 5, McGovern discloses in a first embodiment a reverse osmosis membrane treatment system and method comprising a first reverse osmosis membrane treatment unit for passing treatment target water through a first reverse osmosis membrane to obtain first permeated water and first concentrated water (Fig. 3, items 301A, 302A, 304A, Pr50,106); and at least a second reverse osmosis membrane treatment unit for passing the first permeated water through a second reverse osmosis membrane to obtain second permeated water and second concentrated water (Fig. 3, items 302B, 302B, 304B, Pr51,106), and wherein a permeation flux per 1 MPa of effective pressure in the second reverse osmosis membrane is in a range of from 15% to 65% of a permeation flux per 1 MPa of effective pressure in the first reverse osmosis membrane, and the permeation flux per 1 MPa of effective pressure in the second reverse osmosis membrane is 0.5 m3/m2/d or less, the effective pressure is determined in accordance with JIS K3802: 2015 and the permeation flux is obtained by dividing an amount of permeated water by a membrane area (Pr135; see also 112(b) analysis supra; also note that McGovern discloses (Pr110) the same membrane used by Applicants (Spec., Pr59,95,96), namely Hydranautics® SWC5MAX and Dow® SW30 Series membrane, such that "a prima facie case of obviousness has been established" as "the claimed and prior art products are identical or substantially identical in structure or composition," MPEP 2112.01(I)).
McGovern does not disclose in a first embodiment the treatment target water contains a substance to be removed selected from at least one of boron, methanol. ethanol. isopropyl alcohol. monoethanolamine, urea, and tetraalkylammonium salts,  or the substance to be removed is removed by the second reverse osmosis membrane.
McGovern discloses a substance to be removed selected from at least one of boron, methanol. ethanol. isopropyl alcohol. monoethanolamine, urea, and tetraalkylammonium salts (Pr25,120 (note methanol and ethanol)), and the substance to be removed is removed by the second reverse osmosis membrane (Pr120 (note removal of ethanol by membrane); also note that the claims are identical or substantially identical products and would thus have been obvious (MPEP 2112.01(I))).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the serial membrane device disclosed by McGovern in a first embodiment to remove the disclosed alcohols because, according to McGovern, initial alcohol separation is challenging to achieve effective separation (Pr4) while serial filtering removes 55% of ethanol (Pr12).

Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern, et al., U.S. Publication No. 2016/0136577 ("McGovern") as applied to Claim 1 (for Claims 1 and 3) and Claim 7 (for Claims 6 and 7)  above, and further in view of Yoshikawa, et al., U.S. Publication No. 2016/0198721 ("Yoshikawa").
Applicants' claims are directed towards a device and a method.
Regarding Claims 2 and 6, McGovern discloses the reverse osmosis membrane treatment system and method according to Claims 1 and 5 except wherein the second reverse osmosis membrane is a membrane modified with an oxidant.
Yoshikawa also relates to a reverse osmosis treatment system and method and discloses a second reverse osmosis membrane is a membrane modified with an oxidant (Pr27,142).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the second reverse osmosis membrane disclosed by McGovern with the oxidant modification disclosed by Yoshikawa because, according to Yoshikawa, the modification prevent membrane degradation and deterioration of water quality while inhibiting slime (Pr142) which works particularly well for reverse osmosis membranes (Pr82).
Additional Disclosures Included:  Claims 3, 6: wherein the second reverse osmosis membrane is a membrane modified with at least one of a stabilized hypobromous acid composition containing a bromine-based oxidant and a sulfamic acid compound and a stabilized hypochlorous acid composition containing a chlorine-based oxidant and a sulfamic acid compound (Abstract, Pr27,142).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants refer to colored text yet the filings available to examiners are not in color.